Citation Nr: 0922956	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected pulmonary asbestosis, to include the issue of 
restoration of a 30 percent rating.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950, and from July 1950 to May 1954.   
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision and an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California, which 
reduced the evaluation for his pulmonary asbestosis from 30 
percent to 10 percent, with an effective date of January 1, 
2006.  

In November 2005, the Veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received in 
April 2009, the Veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2008).  
Accordingly, the Board will proceed without further delay.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO has assigned a 30 percent rating for service-
connected pulmonary asbestosis in effect from January 27, 
2004 to December 31, 2005, and a 10 percent rating in effect 
as of January 1, 2006.   

2.  The RO's October 2005 rating decision, which reduced the 
Veteran's rating for pulmonary asbestosis from 30 percent to 
10 percent, effective January 1, 2006, did not consider 
required regulatory provisions and denied the Veteran due 
process.

3.  The Veteran's service-connected pulmonary asbestosis is 
productive of some exertional dyspnea, but it is not shown to 
have been manifested by FVC of 50 to 64 percent of predicted 
value; or DLCO of 40 to 55 percent of predicted value; or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  



CONCLUSIONS OF LAW

1.  The RO's October 2005 rating decision, which reduced the 
Veteran's rating for his service-connected pulmonary 
asbestosis from 30 percent to 10 percent, is void ab initio, 
and the criteria for restoration of the 30 percent rating for 
this condition are met.  38 C.F.R. § 3.344 (2008).   

2.  The criteria for an initial evaluation in excess of 30 
percent for service-connected pulmonary asbestosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6833 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the claim for restoration of a 10 percent 
rating for pulmonary asbestosis, in October 2004, the RO 
granted service connection for pulmonary asbestosis, 
evaluated as 30 percent disabling.  The Veteran appealed the 
issue of entitlement to an initial rating in excess of 30 
percent.  

In August 2005, the RO notified the Veteran that it had 
determined that his pulmonary asbestosis warranted no more 
than a 10 percent evaluation, and that it proposed to reduce 
his rating accordingly.  The notice essentially stated that 
the basis for the reduction was that the assignment of his 
initial evaluation of 30 percent in the October 2004 rating 
decision was based on clear and unmistakable error, and that 
an August 2004 pulmonary function test (PFT) did not show 
that the criteria for a 30 percent rating had been met.   

In October 2005, the RO reduced the Veteran's rating to 10 
percent, effective January 1, 2006.  The Veteran has 
appealed.  

Given the foregoing, the first issue is whether the reduction 
in the disability rating from 30 percent to 10 percent, 
effective January 1, 2006, was legally proper.  

In the present case, service connection for pulmonary 
asbestosis was granted effective January 27, 2004, and a 30 
percent rating was in effect as of that date.  Thus, at the 
time of the RO's October 2005 rating decision, the Veteran's 
30 percent rating for pulmonary asbestosis had not been in 
effect for more than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  

Second, it must be determined whether the examination reports 
reflecting such change were based upon thorough 
examinations."  

Third, it must be determined whether the improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Brown, 5 
Vet. App. at 421.  

As an initial matter, to the extent that the RO's August 2005 
notice, and the statement of the case, dated in October 2005, 
indicated that the October 2004 assignment of a 30 percent 
rating was based on "clear and unmistakable error," this 
language is superfluous to the issues on appeal.  The actual 
reduction in the Veteran's evaluation from 30 percent to 10 
percent was made effective January 1, 2006.  An analysis of 
the RO's October 2004 rating decision under the provision 
pertaining to clear and unmistakable error at 38 C.F.R. 
§ 3.105(a) is not warranted by the Board as the RO did not 
make a formal finding of CUE in the October 2004 rating 
action when it "reduced" the evaluation in October 2005.  
The October 2005 rating action cited a proposed reduction, 
while the August 2005 rating action cited CUE.

Importantly, a review of the RO's October 2005 decision, the 
statement of the case (SOC) dated that same month, and the 
supplemental statement of the case (SSOC), dated in January 
2009, shows that the RO appears to have treated the reduction 
of the 30 percent rating as a claim for an increased rating.  
Specifically, all of these documents phrased and analyzed the 
issue solely as one of an "evaluation," and they all failed 
to include or discuss the provisions of 38 C.F.R. § 3.344.  
See e.g., October 2005 SOC (stating, "The issue at hand is 
whether the evidence shows a higher evaluation is 
warranted.").  None of them include a discussion of whether 
any improvement actually reflected an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 421.  The SOC 
appears to indicate that the issue is an increased evaluation 
of a 10 percent disability, not whether CUE exists in a prior 
rating action. 

Regarding the issue of reductions, process is key.  The Court 
has stated that both decisions by the RO and by the Board 
that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. App. 413 
(1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) 
(where VA reduces the appellant's rating without observing 
applicable laws and regulations the rating is void ab initio 
and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of 
the 30 percent evaluation for the Veteran's service-connected 
pulmonary asbestosis did not apply the provisions of 38 
C.F.R. § 3.344, the reduction is void.  The appropriate 
remedy in this case is a restoration of the 30 percent 
evaluation effective on the date of the reduction.  See 
Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the Veteran's 30 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 30 percent evaluation for the 
Veteran's pulmonary asbestosis should be restored.  
Accordingly, the Board finds that restoration of the 30 
percent evaluation for pulmonary asbestosis, effective 
January 1, 2006, is warranted.  

This decision does not suggest that the evaluation can not be 
reduced, simply that a reduction at this time is not in 
accordance with VA law and regulation.  Therefore, the 
reduction, at this time, is void. 

The remaining issue is whether an increased initial rating, 
i.e., an initial rating in excess of 30 percent, is warranted 
for the Veteran's pulmonary asbestosis.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, 
interstitial lung disease disorders, a 30 percent rating is 
warranted where FVC is 65 to 74 percent of predicted value 
or; DLCO is 56 to 65 percent of predicted value.

A 60 percent rating is warranted for disability manifested by 
FVC of 50 to 64 percent of predicted value; or DLCO of 40 to 
55 percent of predicted value; or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  

Under 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  

A VA examination report, dated in August 2004, shows that the 
Veteran reported a history of long-time smoking, and 
progressive exertional dyspnea.  It was noted that he had 
chronic obstructive pulmonary disease, and chronic 
bronchitis, attributed to his smoking.  It was noted that he 
did not require supplemental oxygen, but that he used 
Combivent.  An accompanying pulmonary function test revealed 
(post-drug) FVC of 78.1 percent predicted, and DLCO of 79.3 
percent predicted.  The report notes mild to moderate airflow 
limitation at the level of the peripheral airways.  

A VA examination report, dated in November 2006, shows that 
the Veteran reported that he primarily had dyspnea.  He also 
complained of a dry cough, and occasional dizziness, and 
wheezing.  He stated that he had used inhalers in the past, 
without relief of symptoms, but that he quit using them for 
the last three to four months.  He reported using 
Levalbuterol, two puffs, four times per day.  The diagnosis 
was history of asbestosis, and it noted the presence of 
pleural plaques on CT (computerized tomography) scan, and 
that there was no evidence of restrictive defect per PFT.  
His functional impairment was not to be "very likely" 
secondary to chronic obstructive pulmonary disease (COPD) and 
not to asbestosis.  An accompanying pulmonary function test 
revealed (post-drug) FVC of 109 percent predicted, and DLCO 
of 89 percent predicted.  The PFT report notes improvement in 
FEV1 and DLCO results since 2005, the presence of a moderate 
obstructive ventilatory defect improved with bronchodilators, 
and normal lung volumes.  An associated chest X-ray report 
notes stable scattered fibrosis.  

A VA examination report, dated in May 2008, shows that the 
Veteran reported that his dyspnea had improved following 
aortic valve replacement (AVR) surgery, that he could walk 
three blocks at a slow pace, and perform all of his basic 
activities of daily living, without shortness of breath.  He 
reported a daily cough lasting four to six hours, that he did 
not have flare-ups of COPD, and that he had no wheezing or 
shortness of breath since his AVR.  The impression was 
asbestosis, and it noted that there was no cor pulmonae.  An 
accompanying pulmonary function test revealed (post-drug) FCV 
of 77.9 percent predicted, and DLCO of 88.9 percent 
predicted.  The report notes mild to moderate OVD 
(obstructive ventilatory defects) without bronchodilator 
response.  

The Board has determined that an initial rating in excess of 
30 percent is not warranted.  None of the pulmonary function 
tests show that the Veteran has an FVC value of 50 to 64 
percent of predicted value, or a DLCO value of 40 to 55 
percent of predicted value.  See 38 C.F.R. § 4.97, DC 6833.  
There are no measurements of maximum oxygen consumption of 
record.  Id.  The evidence of record supports the conclusion 
that the Veteran's disability has consistently approximated 
the criteria for no more than a 30 percent rating throughout 
the appeal period, and that separate rating periods are not 
in order.  Fenderson; Hart.  To the extent that the Veteran 
is shown to have bronchitis and COPD due to smoking, and a 
heart disorder, the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  Accordingly, the 
criteria for an initial rating in excess of 30 percent under 
DC 6833 have not been met.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004 and February 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this regard, the April 2004 VCAA notice was 
issued in association with a claim for service connection for 
pulmonary asbestosis, and this claim was granted in October 
2004.  In such cases, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled; no additional § 5103(a) notice is required.  
Dingess, 19 Vet. App. at 491, 493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records, have been obtained, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield.  

The Board has also considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, Vazquez- 
Flores pertains to the requirements of 38 U.S.C.A. § 5103(a) 
for increased evaluation claims other than those based on 
initial evaluations.  Here, the claim involves an initial 
evaluation, and the Court in Dingess held that in such cases 
section 5103(a) notice is not required, because the purpose 
that the notice was intended to serve has been fulfilled.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

As the October 2005 reduction of the Veteran's 30 percent 
rating for service-connected pulmonary asbestosis was 
improper, restoration of the 30 percent rating, effective 
January 1, 2006, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for service-
connected pulmonary asbestosis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


